Citation Nr: 0104088	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-01 804	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
1992.  This appeal arises from an October 1994 rating 
decision, which denied service connection for a low back 
disorder, and for bilateral defective hearing.  This appeal 
also arises from a January 1997 rating decision, which denied 
service connection for PTSD.  The veteran was accorded a 
hearing at the RO before the undesigned Member of the Board 
of Veterans' Appeals (Board) in December 1999, and a copy of 
the transcript of the hearing is included in the claims 
folder.  The claim of service connection for a low back 
disorder, and the claim of service connection for PTSD are 
addressed in a remand which follows this decision.  


FINDING OF FACT

The veteran does not have a hearing loss disability by VA 
standards in either ear.  


CONCLUSION OF LAW

Service connection for bilateral defective hearing is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.385 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination of the veteran's ears in November 1994, he 
denied any significant hearing loss in either ear.  He denied 
any other ear-related complaint, except for occasional 
problems with loud noises in his left ear.  On clinical 
evaluation, the tympanic membranes were normal.  There was no 
effusion or other evidence of infections or other lesions.  
The examiner noted that an audiogram revealed normal hearing 
sensitivity, with normal middle ear function in both ears.  
The examiner's assessments included no objective hearing 
loss.  

On VA audiometric evaluation in November 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
5
10

The average pure tone thresholds were 2 decibels in the right 
ear, and 5 decibels in the left ear.  The veteran gave a 
history of progressive hearing loss, beginning in his left 
ear five years earlier.  He denied any history of ear 
infections, ear surgery, head injury leading to hearing loss, 
dizziness, or exposure to herbicides.  He reported that he 
was exposed to excessive noise in service, while working on a 
ship's flight deck, and in a gunmount.  The examiner's 
impressions included normal right ear and left ear hearing 
sensitivity, with normal middle ear function.  

At a hearing at the RO before the undersigned in December 
1999, the veteran testified that he was a fireman aboard a 
ship's helicopter flight deck.  His representative asserted 
that the veteran's military duties resulted in his exposure 
to noise.  No testimony was given to the effect that there 
had been any change in hearing status subsequent to the 
November 1994 audiology examination.  

Analysis

Hearing loss disability is defined in 38 C.F.R. § 3.385, 
which states that, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

The evidence does not show that the veteran has a hearing 
loss disability as defined in 38 C.F.R. § 3.385.  While he 
contends that he has a hearing loss disorder, he is a 
layperson, and the United States Court of Appeals for 
Veterans Claims (Court) has held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  The November 1994 audiology 
examination revealed hearing thresholds well below those 
which, by regulation, establish recognized hearing loss 
disability, and in later statements as well as in his 
December 1999 hearing testimony, the veteran did not report 
any subsequent change in hearing status.  Since the evidence 
does not show that the veteran has hearing loss 
"disability," the claim of service connection for bilateral 
defective hearing must be denied.  


ORDER

Service connection for bilateral defective hearing is denied.  


REMAND

As an initial matter, with regard to the claim of service 
connection for a low back disorder, and the claim of service 
connection for PTSD, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


Service Connection for a Low Back Disorder

The veteran's service medical records show that he was 
treated for complaints of low back pain, including, but not 
limited to, medical treatment during the period from May 1988 
to June 1988, and medical treatment during the period from 
February 1990 to April 1990.  He also received medical 
treatment for his low back at St. Joseph Hospital in Houston, 
Texas, and a medical note from that facility, dated in 
February 1990, indicated that he should be restricted to 
light duty because of his low back.  

The evidence of record includes a report of a medical 
evaluation of the veteran upon his entry into the naval 
reserves in January 1993.  He denied a history of recurrent 
back pain.  On clinical evaluation, his spine was normal.  

Records of VA medical treatment of the veteran, dating from 
June 1993 to September 1994, include several medical records 
noting the veteran's complaints of low back pain.  He gave a 
history of having injured his low back in service.  A March 
1994 VA x-ray study of the veteran's lumbosacral spine showed 
an L5 pars defect on the right side, and revealed what the 
examiner opined was probable L5 pars thinning on the left 
side.  On VA examination in November 1994, the veteran gave a 
history of having injured his low back in 1988, while 
performing lifting in conjunction with his duties in service.  
Following clinical evaluation, the examiner's assessment was 
of low back pain, and ligamentous strain with secondary 
spondylolysis and spondylolisthesis.  The examiner did not 
indicate whether the low back disorder diagnosed on 
examination was related to the veteran's complaints and 
medical treatment for low back pain in service.  

At the hearing before the undersigned at the RO in December 
1999, the veteran testified that, over one month earlier, he 
had received medical treatment from a VA physician for muscle 
spasms in his low back.  Records of the VA medical treatment 
to which the veteran referred at the hearing have not been 
associated with the claims folder.  

In summary, service medical records show that the veteran 
complained of, and was treated for low back pain in service, 
and he has a current medical diagnosis of a low back 
disorder.  A VA medical examination is necessary to determine 
whether his current low back disorder is related to his 
complaints of low back pain in service.  Additionally, 
records of VA and other medical treatment for his low back 
(including treatment at St. Joseph's Hospital) should be made 
part of the record, which itself should be made available for 
review by the examining physician when the veteran is 
accorded a VA medical examination.  Given the foregoing and 
the provisions of the VCAA, the Board concludes that the 
claim of service connection for a low back disorder requires 
additional development.  


Service Connection for PTSD

The veteran's service medical records include a medical 
progress note from St. Joseph Hospital, dated in July 1990.  
The medical note indicates that the veteran was treated for 
anxiety.  Records of VA medical treatment of the veteran, 
dating from April 1993 to August 1996, include an August 1996 
medical note with a provisional medical diagnosis of PTSD.  

Military personnel records associated with the claims folder 
show that the veteran was assigned aboard the USS Barbey from 
March 1986 to October 1989.  His duties included assignment 
to general damage control and fire teams.  

At a hearing at the RO before the undersigned in December 
1999, the veteran testified that his fire team duties in 
service required him to be aboard small boats patrolling 
areas of naval operations in search of individuals who were 
in the water.  He stated that he saw quite a few dead bodies, 
and he recalled an incident in which several friends were 
killed, including an officer whose name appears more fully in 
the hearing transcript, but who is identified herein as 
Lieutenant Commander P., and an enlisted person, identified 
herein as H.F.  The veteran indicated that he witnessed 
helicopter explosions and casualties from his position as 
battle cannon operator.  He testified that a friend and 
shipmate, identified herein as M.C., committed suicide as a 
result of the stress of witnessing so many casualties.  He 
further recalled that, the USS Barbey was part of the battle 
group which included the USS Vincennes which mistakenly shot 
down an Iranian airliner over the Persian Gulf (in July 
1988).  The veteran indicated that he and his shipmates were 
involved in retrieving fatalities.  The veteran stated that, 
when he was treated for anxiety in service in 1990, he was 
experiencing nightmares.  Physicians prescribed medications 
for him, including Zoloft and Hydroxyzine.  The veteran said 
that he had retained the sea bag of Lieutenant Commander P., 
as it would have been discarded otherwise.  He testified that 
he sought treatment for his symptoms approximately a year 
after his separation from service, and that his symptoms 
prevented him from employment for about two years after 
service.  The veteran further stated that he received medical 
treatment for his PTSD at several locations, including the VA 
Medical Center in Houston, Texas, and a Vet Center in 
Houston.  

In summary, service medical records show that the veteran was 
treated for anxiety in service, and there is a post-service 
provisional diagnosis of PTSD.  Additionally, the veteran 
testified in the July 1999 hearing that he continues to 
receive VA medical treatment for PTSD.  The most recent 
records of VA medical treatment included in the claims folder 
date from approximately 1996.  Therefore, it appears that 
records of medical treatment of the veteran for PTSD may not 
yet have been associated with the claims folder.  
Additionally, the record does not indicate that the veteran 
has been accorded a VA psychiatric examination to determine 
the nature and etiology of any acquired psychiatric disorder, 
to include PTSD.  

The veteran's personnel records verify that he was assigned 
to the USS Barbey from March 1986 to October 1989, and 
personnel records confirm that he was assigned to general 
damage control and fire teams.  The evidence of record does 
not confirm that the veteran's ship participated in retrieval 
of bodies in the Persian Gulf or that the ship was part of 
the same battle group as the USS Vincennes.  The evidence of 
record also does not confirm the deaths of the individuals 
whom the veteran identified as shipmates and friends.  
However, the foregoing stressors reported by the veteran 
should be capable of verification.  Given the foregoing and 
the provisions of the VCAA, the Board concludes that 
additional development of the claim of service connection for 
PTSD is required.  

Accordingly, the claim of service connection for a low back 
disorder, and the claim of service connection for PTSD are 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder and for PTSD since service.  
After obtaining any necessary releases, 
the RO should obtain those records not 
already included in the claims folder.

2.  The veteran should be accorded a VA 
orthopedic examination to determine the 
nature and etiology of his low back 
disorder.  All clinical findings must be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner must 
furnish an opinion, to the extent 
possible, as to the degree of likelihood 
that any current low back disorder began 
in service or is otherwise related to 
service.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events in service, such as 
dates, places, detailed descriptions of 
the events, duty assignments, and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should also be 
invited to submit lay statements 
(particularly, from former service 
comrades) which corroborate his claimed 
stressful experiences.  

4.  Regardless of the veteran's response, 
the RO should review the claims folder 
and prepare a summary of all of the 
claimed stressors.  This summary and all 
associated documents, should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
They should be requested to provide any 
information which might corroborate the 
veteran's claimed stressors.  

5.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder.  
All clinical findings must be reported in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If an 
acquired psychiatric disorder, to include 
PTSD, is identified, the examiner must 
furnish a medical opinion, to the extent 
possible, in response to the following 
questions:  (a) What is the degree of 
likelihood that the veteran's current 
acquired psychiatric disorder began in 
service or is otherwise related to 
service?  (b) If the answer to part "a" 
is positive for such an association, the 
examiner should explain the verified 
stressful events during the veteran's 
service which are believed to have 
resulted in the onset of an acquired 
psychiatric disorder, to include PTSD.  

6.  The RO should then review the claim 
of service connection for a low back 
disorder, and the claim of service 
connection for PTSD to determine whether 
the claims may be granted.  In affording 
such consideration, the RO should ensure 
that all development directed by the 
remand is carried out and that all 
appropriate assistance is provided to the 
veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If either 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



